DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 7, filed 2/02/2021, with respect to the rejection(s) of amended claim(s) 1 under Hamaguchi and Makoto have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art of Byun (US 2008/0182168 A1, hereafter Byun) and Makoto as necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-5 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byun et al (US 2008/0182168 A1, hereafter Byun) in view of Makoto (JP 2007-115486A, hereafter Makoto).
With regard to claim 1, Byun teaches a power supply connection device comprising a plural number of terminals (interconnection members 160 and 170) at end 
a single port part (bolt 182) including a port rod (bolt shaft) inserted into the coupling hole of each of the terminals and a port body (bolt head) formed at one end of the port rod [0048, fig.1]; 
a coupling member coupled to the port part by a screw (nut 184) with the terminals inserted into (brought into contact with) the port rod and screw coupled to a coupling member (bus bar 190) [0048, fig. 1];
wherein the terminals are urged together (electrically connected) by the coupling load between the port part (bolt) and the coupling member (nut) and wherein the coupling holes of the terminals are coaxial with one another and the port part (bolt) extends through the coupling holes of each terminal (as seen in fig. 1) [0048, fig. 1]
Byun does not explicitly teach a switch part placed over (surrounding the bolt shaft) and installed between the port body and the coupling member or a coupling member coupled to the port part by a screw that would be capable of preventing an abnormal coupling due to vibration. However in the same field of endeavor, Makoto teaches a switch located between a bolt and a coupling member that is inserted into a port rod (bolt shaft) and interrupted or connected depending on a load (bolt tightness) by the coupling between the port rod (bolt shaft) and the coupling member [0027-0030, fig. 2a-c].  This would result in a predetermined load (proper bolt tightness) connecting the switch part and a load less than the predetermined load (missing bolt) interrupting the switch [0027-0030, fig. 2a-c].  Makoto further teaches that the rod and coupling member are coupled to each other by a screw which controls a load that compresses a 
With regard to claims 3-4, Byun does not explicitly teach a switch part installed between the port part and the coupling member. However in the same field of endeavor, Makoto teaches a switch located between a bolt and an coupling member that is interrupted or connected depending on a load (bolt tightness) by the coupling between the port part and the coupling member [0027-0030, fig. 2a-c].  Makoto further teaches sensing body (first current carrying part 54) inserted into the port rod so as to be in contact with the other surface of the port body and a sensing rod (second current carrying part 52) coupled to the sensing body so as to be rotatable in a shaft direction of the port rod and having one end which is in contact with one surface of the coupling 
With regard to claim 5, Byun does not explicitly teach a switch part installed between the port part and the coupling member. However in the same field of endeavor, Makoto teaches a switch located between a bolt and an coupling member that is interrupted or connected depending on a load (bolt tightness) by the coupling between the port part and the coupling member [0027-0030, fig. 2a-c].  Makoto further teaches a load cell (spring) provided between the port part (bolt) and terminals [0030, fig. 2a-c It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the switch of Makoto with the connection device of Byun for the benefit of providing a safe interlock function that suppresses sparking when disconnecting components [Makoto 0031-0032].  
With regard to claim 7, Byun teaches that the connection devices (interconnection members) connect the batteries in series [0011, fig. 1].  Therefore when the battery is modified by the switches of Makoto as detailed in the rejection of apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 8, Byun teaches a battery pack (module) [0008, 0011].

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byun and Makoto as applied to claims 1, 3-5 and 7-8 above, and further in view of Carrier et al (US 2005/0077878 A1, hereafter Carrier).
With regard to claims 9 and 10, Byun does not explicitly teach a management system capable of responding to an interrupt signal.  
However in the same field of endeavor, Carrier teaches a battery pack comprising a management system (control circuit) that monitors voltage capable of interrupting current based on a control signal using semiconductor devices [0051-0054, claim 13].   It would have been obvious to one of ordinary skill in the art to use the control circuit and semiconductor devices of Carrier with the battery of Byun and Makoto for the benefit of protecting the battery from fault conditions [Carrier 0051].  When combined with the battery of Byun and Makoto the control circuit of Carrier would be capable of sending an interrupt signal in response to one switch part being interrupted since the switch parts of Byun and Makoto would be connected in series [Byun 0048, fig. 1] and any disconnect would result in a lower battery pack voltage which is capable of being sensed by the control circuit of Carrier.
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference 
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724